Mitchell, J.
The question sought to be raised by this writ was the right of one Hahn to appeal from the order of the supervisors of the town of Waeonia discontinuing a certain highway. In order to entitle the relators to have the proceedings before the justice set aside, it is necessary that the return to the writ should show that Hahn had no right of appeal. The return before us fails to show any such thing. Eeally, the only thing certified to by the justice is the transcript of his docket entries. It is true that to this a number of papers are attached, but they are riot identified or certified to as part of his return; and, even if we were to assume that the “application” for an appeal attached is the one upon which the appeal proceedings were had, it appears to be in proper form. It conforms to all the requirements of the statute. Gen. St. 1878, c. 13, § 60. This statute enumerates specifically what the application shall state, which •excludes by implication the necessity of stating anything else. It is not required that it shall state facts showing that the party is so •specially affected by laying out or discontinuing the road as to give ■him a right of appeal. See Anderson v. County of Meeker, 46 Minn. 237, (48 N. W. Rep. 1022.) We cannot consider the fragmentary •and disordered sheets containing what may have possibly been evidence on the trial, for they are not only not certified to be all the •evidence, but they are not even certified to as having been evidence at all.
Writ quashed.